DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Response to Amendment
The amendment filed on 02/16/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cowherd et al. (US 20160295172) (hereinafter Cowherd) in view of Sakiewicz et al. (US 20160021329) (hereinafter Sakiewicz), further in view of Bentley et al. (US 20150324636) (hereinafter Bentley).
Regarding claim 1, Cowherd teaches A camera, comprising: 
a transceiver operatively coupled to the input device (see Cowherd paragraph 50 regarding a start or stop signal sent by button on a device camera to transmit signal to other cameras and paragraph 27 regarding wireless network configuration)
the transceiver wirelessly transmits a first remote start-to-record signal to one or more other cameras to cause the one or more other cameras to also start recording images or video (see Cowherd paragraph 8 regarding a primary communication device connected to first camera that detects signal to start, and then transmits the start signal to second cameras, and paragraph 27 regarding wireless network.)
wherein the first remote start-to-record signal causes the one or more other cameras to wirelessly transmit a second remote start-to-record signal to yet other cameras to cause the yet other cameras to also start recording images or video (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B.), 
wherein the second remote start-to-record signal causes the yet other cameras to wirelessly transmit a third remote start-to-record signal (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. Further, the network may include secondary device C, directly connected to B, but indirectly connected to the primary or A devices. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B, then from secondary device B to C.), and 
wherein the camera the one or more other cameras, and the yet one or more other cameras form a wireless camera network where images or video of the target are synchronized (see Cowherd paragraph 8 regarding a camera network that images an event from multiple angles, and paragraph 27-28 regarding wireless network and synchronized video streams).

Sakiewicz, in a similar field of endeavor, teaches the camera mounted on a weapon (see Sakiewicz paragraph 25 regarding camera device and paragraph 61 regarding mounting device on a weapon).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cowherd to include the teaching of Sakiewicz by incorporating the weapon camera as a camera within the system of Cowherd. In paragraph 26 of the specification of Sakiewicz, it is taught that the camera of Sakiewicz may be part of a network of a plurality of cameras. Therefore, the teachings of Cowherd and Sakiewicz are analogous.
One would be motivated to combine these teachings in order to provide teachings relating to networks of wireless cameras (see Sakiewicz paragraph 26).
However, the combination of Cowherd and Sakiewicz does not explicitly teach a motion sensor as needed for the limitations of claim 1. 
Bentley, in a similar field of endeavor, teaches an input device comprising a motion sensor (see Bentley paragraph 23 regarding motion capture sensor integrated in system of paragraph 242 regarding multiple cameras providing multiple views of an event, analogous to the event detection environment of Cowherd); and 
wherein, after an input is received via the input device in response to a target moving within range of the weapon, the camera records images or video (see Bentley paragraph 57 regarding detecting the start of an event and recording the event along with the event metadata and paragraph 4 regarding types of events that may be detected, including a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cowherd and Sakiewicz to include the teaching of Bentley by incorporating the motion sensor into the system of Cowherd. Paragraph 4 of Bentley cites types of events that may be detected including sporting events analogous to Cowherd. Bentley also cites a nanny cam environment configured to detect a movement in an otherwise still environment, analogous to the environment of Sakiewicz. Therefore one of ordinary skill would be motivated to combine the teachings of Bentley regarding a motion sensor in a multi-view multi-camera environment with Bentley and Sakiewicz, where the motion sensor would not be impractical, and Bentley would link all of the teachings together as relevant to all of the multi-view multi-camera environments described by each reference.
One would be motivated to combine these teachings in order to provide teachings relevant to motion detection analysis events in a wide range of monitoring environments (see Bentley paragraph 4).
Regarding claim 2, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the camera is a first camera, wherein the one or more other cameras include a second camera, wherein the second camera wirelessly transmits the first remote start-to-record signal to a third camera that is out of range of the first camera, but not out of range of the second camera, and wherein the first camera, the second camera, and the third camera form a wireless camera network (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. Further, the network may include secondary device C, directly connected to B, but indirectly connected to the primary or A devices. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B, then from secondary device B to C. Cowherd teaches that devices can look for other connected devices by different types of connections, and devices being spread out far enough to the network range limitations of some cameras but not others would cause the partial mesh network topography in this case.).
Regarding claim 3, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the first remote start-to-record signal transmission is a periodic broadcast transmission (see Cowherd paragraph 49-52 regarding devices continuously broadcasting recording status to other devices and constantly checking recording status of other devices on network, meaning the information is broadcast of the period used in constant data transmission).
Regarding claim 4, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the input device also includes a button that is depressed to cause the camera to record the images or video and to cause the transceiver to wirelessly transmit the first remote start-to-record signal (see Cowherd paragraph 50 regarding a start or stop signal sent by button on a device camera to transmit signal to other cameras).
Regarding claim 5, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the first remote start-to-record signal includes a time used to synchronize the other cameras (see Bentley paragraph 57 regarding detecting the start of an event and recording the event along with the event metadata including the time of the event and paragraph 64 regarding time synchronization of multiple recording devices, and paragraph 282 regarding synchronizing using the detected start time of an event relative to clocks of different devices- it is obvious that in combination with Cowherd, which synchronizes multiple video streams of an event, the synchronization of timing sent in the start signal will include a time used to detect the start event relative to a clock).
One would be motivated to combine these teachings in order to provide teachings relevant to motion detection analysis events in a wide range of monitoring environments (see Bentley paragraph 4).
Regarding claim 6, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the time includes an internal time of the camera or a global time of a network (see Bentley paragraph 57 regarding detecting the start of an event and recording the event along with the event metadata including the time of the event and paragraph 64 regarding time synchronization .
One would be motivated to combine these teachings in order to provide teachings relevant to motion detection analysis events in a wide range of monitoring environments (see Bentley paragraph 4).
Regarding claim 7, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein at least one of the camera and the other cameras is mounted on a bow (see Sakiewicz paragraph 25 regarding camera device and paragraph 61 regarding mounting device on a weapon including a bow).
One would be motivated to combine these teachings in order to provide teachings relating to networks of wireless cameras (see Sakiewicz paragraph 26).
Regarding claim 8, Cowherd teaches A wireless camera network, comprising:
a second camera in wireless range of the first camera (see Cowherd paragraph 8 regarding a primary communication device connected to first camera that detects signal to start, and then transmits the start signal to second camera), 
the first camera wirelessly transmits a first remote start-to-record signal to the second camera to cause the second camera to start recording images or video of the target (see Cowherd paragraph 8 regarding a primary communication device connected to first camera that detects signal to start, and then transmits the start signal to second cameras, and paragraph 27 regarding wireless network. From applicant's specification paragraph 20, it is interpreted that input from the input device is a user input in response to a target moving within range.)
wherein the first remote start-to-record signal causes the second camera to wirelessly transmits a second remote start-to-record signal to a third camera to cause the third camera to start recording images or video (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B.), 
wherein the second start-to-record signal causes the third camera to wirelessly transmit a third remote start-to-record signal (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. Further, the network may include secondary device C, directly connected to B, but indirectly connected to the primary or A devices. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B, then from secondary device B to C.),
where images or video of the target are synchronized (see Cowherd paragraph 8 regarding a camera network that images an event from multiple angles, and paragraph 27-28 regarding wireless network and synchronized video streams).
However, Cowherd does not explicitly teach a weapon mounted camera as needed for the limitations of claim 8. 
a first camera mounted on a weapon (see Sakiewicz paragraph 25 regarding camera device and paragraph 61 regarding mounting device on a weapon);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cowherd to include the teaching of Sakiewicz by incorporating the weapon camera as a camera within the system of Cowherd. In paragraph 26 of the specification of Sakiewicz, it is taught that the camera of Sakiewicz may be part of a network of a plurality of cameras. Therefore, the teachings of Cowherd and Sakiewicz are analogous.
One would be motivated to combine these teachings in order to provide teachings relating to networks of wireless cameras (see Sakiewicz paragraph 26).
However, the combination of Cowherd and Sakiewicz does not explicitly teach a motion sensor as needed for the limitations of claim 8. 
Bentley, in a similar field of endeavor, teaches wherein, after an input is received by the first camera using a motion sensor in response to a target moving within range of the weapon, the first camera records images or video of the target (see Bentley paragraph 23 regarding motion capture sensor integrated in system of paragraph 242 regarding multiple cameras providing multiple views of an event, analogous to the event detection environment of Cowherd. And paragraph 57 regarding detecting the start of an event and recording the event along with the event metadata and paragraph 4 regarding types of events that may be detected, including a nanny cam environment configured to detect a movement in an otherwise still environment- in combination with Sakiewicz below, the hunting weapon environment may be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cowherd and Sakiewicz to include the teaching of Bentley by incorporating the motion sensor into the system of Cowherd. Paragraph 4 of Bentley cites types of events that may be detected including sporting events analogous to Cowherd. Bentley also cites a nanny cam environment configured to detect a movement in an otherwise still environment, analogous to the environment of Sakiewicz. Therefore one of ordinary skill would be motivated to combine the teachings of Bentley regarding a motion sensor in a multi-view multi-camera environment with Bentley and Sakiewicz, where the motion sensor would not be impractical, and Bentley would link all of the teachings together as relevant to all of the multi-view multi-camera environments described by each reference.
One would be motivated to combine these teachings in order to provide teachings relevant to motion detection analysis events in a wide range of monitoring environments (see Bentley paragraph 4).
Dependent claims 9-14 are analogous in scope to claims 2-7 and are rejected according to the same reasoning.
Regarding claim 15, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the input device is integrated into the camera and is configured to cause the transceiver of the camera to wirelessly and directly transmit the first remote start-to-record signal to the one or more other cameras (see Cowherd paragraph 50 regarding a start or stop signal sent by button on a device camera to transmit signal to other cameras), and 
wherein the first remote start-to-record signal causes the one or more other cameras to start recording images or video and causes the one or more other cameras to start directly and wirelessly transmitting second remote start-to-record signals to yet other cameras (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B.).
Regarding claim 16, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the camera wirelessly and directly receives the another remote start-to-record signal from another camera, wherein the received another remote start-to-record signal causes the camera to start recording images or video and to cause the camera to wirelessly and directly transmit the first remote start-to-record signal to the one or more other cameras which causes the one or more other cameras to start recording images or videos and causes the one or more other cameras to wirelessly and directly transmit the second remote start-to-record signal to yet other cameras (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while .  
Regarding claim 17, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the transceiver wirelessly broadcasts the first remote start-to-record signal to the one or more other cameras via a direct wireless communication link, and wherein the first remote start-to-record signal received by the one or more cameras causes the one or more cameras to wirelessly broadcast to establish another direct wireless communication link with yet another camera (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. Further, the network may include secondary device C, directly connected to B, but indirectly connected to the primary or A devices. In this case, the start signal from the primary device would be transmitted from the primary to secondary device A, then from secondary device A to B, then from secondary device B to C. Cowherd teaches that devices can look for other connected devices by different types of connections, and devices being spread out far enough to the network range limitations of some cameras but not others would cause the partial mesh network topography in this case.).  
Regarding claim 18, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the first camera, the second camera, and the third camera provide recorded images or video of different fields of view or perspectives of a target location forming a single stream with multiple channels corresponding to the first camera, the second camera, and the third camera (see Cowherd paragraph 8 regarding cameras images plurality of angles on a single event, obviating a first, second, and third view, and devices configured to access and store the record video clips as a stream with multiple channels).
Regarding claim 19, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the input device comprises a button on the camera that causes the camera to start recording images or video and causes the camera to start wirelessly broadcasting the first remote start-to-record signal (see Cowherd paragraph 50 regarding a start or stop signal sent by button on a device camera to transmit signal to other cameras), 
wherein the camera and the one or other cameras form a direct wireless link over which the first remote start-to-record signal is transmitted, wherein the start signal received by the one or more cameras causes the one or more cameras to wirelessly broadcast the second remote start-to-record signal for direct wireless communication with yet another camera (see Cowherd paragraph 27-28 regarding devices in any type of network including a mesh network, which includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices .
Regarding claim 20, the combination of Cowherd, Sakiewicz, and Bentley teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, and Bentley teaches wherein the recorded images or video from the first camera, the second camera, and the third camera are combined to form a single stream with multiple channels (see Cowherd paragraph 8 regarding cameras images plurality of angles on a single event, obviating a first, second, and third view, and devices configured to access and store the record video clips as a stream with multiple channels).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483